Citation Nr: 0418410	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for tympanic membrane 
perforation of the right ear with otitis media.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.  



FINDINGS OF FACT

1.  In a final March 1972 rating decision, the RO denied 
service connection for tympanic membrane perforation of the 
right ear with otitis media.  

2.  The evidence submitted since the RO's March 1972 rating 
decision does bear directly and substantially upon the 
specific matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  





CONCLUSION OF LAW

The evidence submitted since the RO's March 1972 rating 
decision which denied service connection for tympanic 
membrane perforation of the right ear with otitis media is 
new and material; thus, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim for tympanic membrane perforation.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted, and that the 
claim should be reopened.  

The Board also finds that additional evidentiary development 
is necessary before this claim can be adjudicated on the 
merits.  This development will be discussed in greater detail 
in the remand portion of this document.  


II.  Analysis

In a March 1972 rating decision, the RO denied service 
connection for tympanic membrane perforation of the right ear 
with otitis media.  The RO essentially concluded that the 
claimed disability preexisted service and was not aggravated 
by the veteran's service.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The decision was not appealed and became final.  

At the time of this decision, the evidence of record included 
a report of medical examination completed for separation in 
July 1957, which showed that he had been diagnosed with a 
large perforation of the right tympanic membrane with active 
purulent discharge and moderate hearing loss.  

The record also included a July 1957 clinical abstract in 
which it was noted that he had experienced problems with his 
left ear since childhood, and a gradual loss of hearing in 
his right ear and intermittent episodes of pain.  The record 
also included a Medical Board report in which it was found 
that his right tympanic membrane had preexisted his entry 
into military service.  

The veteran is now seeking to reopen his previously denied 
claim of service connection for tympanic membrane perforation 
of the right ear with otitis media.  He claims that this 
disability did not exist prior to his entrance into service, 
but instead first appeared while he was on active duty.  

In this case, the service medical records of the veteran's 
entry are unavailable.  The Board notes that it is incumbent 
upon VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of some service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

In support of his claim, VA medical records have been 
submitted pertaining to a December 1971 hospitalization in 
which he underwent surgery related to that disability.  The 
Board notes that this evidence was already of record at the 
time of the March 1972 rating decision.  

However, he has also submitted a November 1971 VA medical 
certificate in which it was noted that he had been 
experiencing recurrent ear infections since service.  There 
is no indication that this medical certificate was of record 
at the time of the March 1972 rating decision.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Furthermore, given that the veteran is contending that this 
disability arose in service, and did not preexist his entry 
into service, the Board believes that a new theory of 
entitlement has been presented in this case.  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of service 
connection for tympanic membrane perforation of the right ear 
with otitis media.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tympanic membrane perforation 
of the right ear with otitis media, the appeal to this extent 
is allowed, subject further action as discussed herein below.  



REMAND

As discussed herein above, the veteran contends that his 
claimed tympanic membrane perforation of the right ear with 
otitis media was incurred while on active duty.  He also 
contends that he has since developed hearing loss in his left 
ear secondary to that disability.  

The Board notes that the RO has not had the opportunity to 
review the veteran's claim of service connection for tympanic 
membrane perforation on a de novo basis.  

The Board essentially believes that it is necessary that the 
RO be provided the opportunity to do so.  In doing so, the 
Board further believes that the RO should specifically 
adjudicate the matter of whether the presumption of soundness 
has been rebutted in this instance.  

Furthermore, the Board also believes that the veteran should 
be provided with an appropriate VA examination to determine 
the nature and likely etiology of his claimed disabilities.  

While this case is in remand status, the RO should request 
that the veteran identify any additional health care 
providers that may have recently treated him for his claimed 
disabilities.

Accordingly, this case is remanded for the following actions:

1.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
the claimed ear disorders and hearing 
loss.  He should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider.  
When the veteran responds, the RO should 
obtain records from each health care 
provider that he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform him of the records that 
could not be obtained, including what 
efforts were made to obtain them.  

2.  The RO should schedule the veteran 
for a VA authorized audiological 
examination to determine the current 
severity of the veteran's claimed hearing 
loss.  

3.  Once the foregoing has been 
completed, the RO should also schedule 
the veteran for an ear, nose, and throat 
(ENT) examination to determine the nature 
and likely etiology of the claimed 
tympanic membrane perforation of the 
right ear with otitis media, and hearing 
loss of the left ear.  The claims folder 
must be provided to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to indicate whether is it at least as 
likely as not that the veteran's claimed 
tympanic membrane perforation of the 
right ear with otitis media was incurred 
in or aggravated by service.  The 
examiner should also indicate whether it 
is at least as likely as not that the 
veteran's claimed hearing disability of 
the left ear was incurred as a result of 
his tympanic membrane perforation of the 
right ear with otitis media.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

4.  Then, the RO should readjudicate the 
issues on appeal, including the issue of 
whether the presumption of soundness has 
been rebutted with respect to the issue 
of service connection for tympanic 
membrane perforation of the right ear.  
If any benefit sought on appeal remains 
denied, the RO should issue an SSOC, and 
the veteran and his representative should 
be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



